                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                 3:20-CV-00172-FDW-DSC
    DAVID RUSSELL,

                   Plaintiff,

      v.                                                                    ORDER

    UNIVERSITY OF NORTH
    CAROLINA AT CHARLOTTE,

                   Defendant.


           THIS MATTER is before the Court on Defendant University of North Carolina at

Charlotte’s (“Defendant” or “UNCC”) Motion for Summary Judgment, (Doc. No. 26) and Motion

to Strike, (Doc. No. 34). The Motions have been fully briefed and are ripe for review. For the

reasons stated herein, Defendant’s Motion for Summary Judgment, (Doc. No. 26), is GRANTED

and Defendant’s Motion to Strike, (Doc. No. 34), is DENIED AS MOOT.

             I.   BACKGROUND1

           On March 19, 2020, Plaintiff David Russell (“Plaintiff”) filed a Complaint against UNCC,

(Doc. No. 1), which was subsequently replaced by Plaintiff’s Amended Complaint on April 9,

2020. (Doc. No. 4). Plaintiff seeks damages against Defendant for allegedly violating his rights

under Title VII by retaliating against him for engaging in protected activity. Id.

           In early October 2017, Plaintiff reported instances of sexually and racially inappropriate

conduct to Defendant’s Title IX office. (Doc. No. 31, p. 2; Doc. No. 33-4). Specifically, Plaintiff

reported that he had witnessed Dr. Jay Grymes (“Dr. Grymes”), then-Chair of the Music


1
 The background set forth herein is derived from a combination of the parties’ briefing and attached exhibits. The
background is taken in the light most favorable to Plaintiff as the nonmoving party.

                                                         1

       Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 1 of 11
Department at UNCC, make sexually and racially inappropriate comments to male faculty and

staff. (Doc. No. 33-4). Following the reports submitted by Plaintiff and other faculty members,

Defendant’s Title IX Office concluded Dr. Grymes had not engaged in sexual harassment but

determined that some of Dr. Grymes’ “substantiated behaviors and statements fell below the

heightened expectations of department chairs.” (Doc. No. 27-8, p. 2). As a result, Dr. Grymes’

position as Chair of the Music Department was not renewed, and he was issued a Letter of

Reprimand in April 2018. Id. at pp. 2, 42-43.

           Shortly after Dr. Grymes was reprimanded, the Department of Music held a faculty meeting

in which it was announced that Dr. Fred Spano (“Dr. Spano”) would serve as Interim Chair of the

Music Department. (Doc. No. 33-12, pp. 9-10). According to Plaintiff’s deposition transcript, at

the faculty meeting, Dean Kenneth Lambla (“Dean Lambla”) implied the Department of Music’s

budget would be cut “now that this has happened.” (Doc. No. 33-1, p. 4). Plaintiff contends Dean

Lambla’s statements referred to the Title IX investigation into Dr. Grymes and that the statements

“created suspicion” amongst the faculty. Id. at p. 8. According to Mary Welsh, Director of Business

Affairs for the College or Arts and Architecture, the Department of Music’s budget was not cut. 2

(Doc. No. 27-12).

           It is unclear what, if anything, happened within the few months after the Department of

Music faculty meeting in April 2018. However, in late 2018, Dr. Lee Gray (“Dr. Gray”) was

appointed Interim Dean of the College of Arts and Architecture, replacing Dean Lambla.3 (Doc.

No. 27-16). As Interim Dean, Dr. Gray was responsible for reviewing the performance reviews for

tenured faculty members, like Plaintiff. (Doc. No. 33-2).




2
    The Department of Music is housed within the College of Arts and Architecture.
3
    The connection between the faculty meeting in April 2018 and Dr. Gray’s appointment to Interim Dean is unclear.

                                                          2

         Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 2 of 11
           In March 2019, Dr. Spano, as Interim Chair of the Music Department, received an email

from one of Plaintiff’s students, Elizabeth Farley (“Ms. Farley”). In an email dated March 13,

2019, Ms. Farley told Dr. Spano she had only received two violin lessons from Plaintiff during the

first two months of the semester and Plaintiff was consistently incommunicative. (Doc. No. 27-16,

p. 6). Dr. Spano passed along the complaint to Dr. Gray. Id. at p. 5. Dr. Gray asked Dr. Spano to

further investigate Ms. Farley’s complaints and determine whether other students had similar

attendance and communication issues with Plaintiff. Id. at p. 2. After an investigation, which

revealed that Plaintiff had consistent attendance and communication issues with students, Dr.

Spano sent Dr. Gray a letter summarizing his findings. Id. at pp. 17-22.

           In May 2019, two months after Dr. Gray was made aware of Plaintiff’s consistent teaching

deficiencies, Dr. Spano sent Dr. Gray a report recommending Plaintiff receive a “Meets

Expectations” rating for Plaintiff’s 2019 Tenured Faculty Performance Review.4 (Doc. No. 33-9).

However, the recommendation contained a caveat: Plaintiff’s deficient teaching conduct should

be further investigated, and Plaintiff should reaffirm his “on-campus teaching commitments.” Id.

at p. 3.

           On May 30, 2019, Dr. Gray issued a Performance Review and Written Reprimand to

Plaintiff. (Doc. No. 27-16, pp. 26-31). The Review found that Plaintiff did not meet expectations

in his teaching and research requirements. Id. at pp. 27-28. Plaintiff met his expectations for his

service requirement. Id. at p. 28. The Reprimand detailed Plaintiff’s consistent teaching

deficiencies and outlined the areas in which Plaintiff was expected to improve. Id. at pp. 29-30.




4
 The Tenured Faculty Performance Review occurs every five years, while annual performance reviews occur every
year. See (Doc. No. 27-14, pp. 1-10).

                                                      3

      Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 3 of 11
           Upon receipt of the May 30 Performance Review, Plaintiff disputed his rating of “does not

meet expectations.”5 (Doc. No. 27-16, p. 3). Dr. Gray evaluated the basis for Plaintiff’s dispute

and issued a Revised Performance Review on August 30, 2019, which upgraded Plaintiff’s rating

for Research to “meets expectations.” Id. at pp. 32-35. Plaintiff’s rating for teaching remained the

same. Id.

           On September 10, 2019, ten days after the issuance of the Revised Performance Review,

Plaintiff filed a retaliation charge with the EEOC. (Doc. No. 31, pp. 7-8). After receiving Notice

of his Right to Sue, (Doc. No. 1-2), Plaintiff filed the instant case, asserting Defendant

impermissibly retaliated against him in his 2019 Performance Review and Written Reprimand.

             II.     STANDARD OF REVIEW

           Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

           The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

           Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.



5
    Plaintiff does not point to written evidence of his dispute. (Doc. No. 31, p. 7).

                                                              4

         Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 4 of 11
The nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings

to defeat a motion for summary judgment. Id. at 324. The nonmoving party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert Cnty., Md., 48 F.3d 810, 818 (4th

Cir. 1995).

       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       III.    ANALYSIS

       Defendant moves for summary judgment on Plaintiff’s sole claim of retaliation under Title

VII. (Doc. No. 26). According to the Complaint, Plaintiff is suing Defendant for retaliation

because, as Plaintiff alleges, Defendant engaged in a pattern of adverse employment actions

towards Plaintiff after Plaintiff reported on unlawful sexual harassment he witnessed. (Doc. No.

4).

       Title VII makes it unlawful for an employer to retaliate against an employee when the

employee engages in reasonable conduct opposing conduct made unlawful by Title VII. 42 U.S.C.

§ 2000e-3. To succeed on a Title VII retaliation claim, “a plaintiff must prove ‘(1) that []he

engaged in a protected activity,’ as well as “(2) that [his] employer took an adverse employment

action against [him],’ and ‘(3) that there was a causal link between the two events.’” Boyer-Liberto

v. Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015) (citing EEOC v. Navy Fed. Credit

Union, 424 F.3d 397, 405-06 (4th Cir. 2005)). If the plaintiff has established his prima facie case



                                                 5

      Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 5 of 11
of retaliation with circumstantial, as opposed to direct, evidence, which is the case here, the burden

then shifts to the defendant to “show that its purportedly retaliatory action was in fact the result of

a legitimate non-retaliatory reason.” Foster v. Univ. of. Md.-E. Shore, 787 F.3d 243, 250 (4th Cir.

2015). If the defendant sufficiently establishes a non-retaliatory reason for the adverse action, the

“burden shifts back to the plaintiff to rebut the employer’s evidence” and show that the employer’s

non-retaliatory reason was pretext. See id.

       In its Motion for Summary Judgment, Defendant does not dispute that Plaintiff engaged in

protected activity but rather, disputes only the adverse action and causation elements of Plaintiff’s

prima facie case. (Doc. No. 28, p. 11). The Court will accordingly focus its analysis on the latter

two elements.

                   a. Adverse Employment Action

       “[A]n adverse employment action is one that a reasonable employee would have found

materially adverse, which . . . means that [the action] ‘well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.’” Rigg v. Urana, 113 F. Supp. 3d

825, 829 (M.D.N.C. 2015) (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68,

126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006)). “The requirement of an adverse employment action

seeks to differentiate those harms that work a ‘significant’ detriment on employees from those that

are relatively insubstantial or ‘trivial.’” Adams v. Anne Arundel Cnty. Pub. Schs., 789 F. 3d 422,

431 (4th Cir. 2015) (quotation and citation omitted). Actions considered significant enough to be

an adverse employment action typically include “hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing a significant change in benefits.”

Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011).




                                                  6

     Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 6 of 11
         Employment actions that cause an insignificant detriment on employees, such as written or

verbal reprimands, do not qualify as adverse employment actions when they do “not lead to further

discipline.” Adams, 789 F.3d at 429. Specifically relevant to this matter, negative performance

reviews or downgrades in performance evaluations must result in “a loss of pay, demotion, or other

adverse employment consequence[]” to constitute an actionable adverse employment action. E.g.,

Jones v. Dole Food Co., Inc., 827 F. Supp. 2d 532, 556 (W.D.N.C. 2011); James v. Booz-Allen &

Hamilton, Inc., 368 F.3d 371, 377 (4th Cir. 2004) (“[A] poor performance evaluation ‘is actionable

only where the employer subsequently uses the evaluation as a basis to detrimentally alter the

terms or conditions of the recipient’s employment.” (quoting Spears v. Mo. Dep’t of Corr. & Hum.

Res., 210 F.3d 850, 854 (8th Cir. 2000))).

         Here, the only adverse actions Plaintiff points to are the 2019 Performance Review Rating

of “does not meet expectations” in teaching and the Written Reprimand.6 Plaintiff has not pointed

to any evidence that the “does not meet expectations” evaluation or Written Reprimand have

resulted in a loss of pay, demotion, or other adverse employment action. To the contrary,

Defendant points out—and Plaintiff does not dispute—Plaintiff remains in the same position he

had prior to the 2019 Performance Review and Written Reprimand. Plaintiff was and is the tenured

Anne R. Belk Distinguished Professor of Music for Violin, a position for which he is currently

compensated for at rates higher than his peers. (Doc. No. 27-8, p. 1). Indeed, Plaintiff readily

admitted that he has “not yet suffered any financial losses to be mitigated” as a result of his

downgraded performance evaluation. (Doc. No. 27-3, p. 2).




6
  Plaintiff makes other generalized allegations of “threatening” and “retaliatory” actions taken by Defendant
throughout his Complaint. (Doc. No. 4.). However, the only record evidence Plaintiff points to is the 2019
performance evaluation downgrade and Written Reprimand issued by Dr. Gray. (Doc. No. 31, pp. 9-11).

                                                          7

      Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 7 of 11
         Plaintiff’s primary argument urging this Court to find there is a genuine dispute as to

whether he has suffered an adverse employment action is without merit. He tacitly acknowledges

the obvious defects in his adverse action allegations and argues—without offering any legal

authority in support—that “even if none of the actions that a plaintiff alleges could individually be

characterized as adverse, a series of actions taken against a plaintiff may, in the aggregate,

constitute retaliation.” (Doc. No. 31, p. 11). Assuming arguendo a series of benign actions does

constitute an adverse retaliatory action, Plaintiff has not provided any evidence at all, let alone

evidence sufficient to raise a genuine issue such that a reasonable jury could find in his favor.7

         Moreover, and perhaps most notably, Plaintiff asserts the 2019 downgraded performance

rating and Written Reprimand resulted, at least in part, from the letter sent by Dr. Spano to Dr.

Gray in March 2019. (Doc. No. 31, p. 6). However, what Plaintiff fails to acknowledge is that Dr.

Spano’s letter summarizes interviews with ten (10) of Plaintiff’s students detailing how Plaintiff

was (1) consistently late to or absent from scheduled lessons, (2) frequently engaged in off-task

teaching, and (3) impermissibly deficient in communicating with his students. (Doc. No. 27-16,

pp. 17-21). Defendant has provided declarations from students confirming Dr. Spano’s findings,

(Doc. Nos. 27-9, 27-10), screenshots of text messages exchanged between Plaintiff and a student

attempting to reschedule a class cancelled by Plaintiff, (Doc. No. 27-16, pp. 7-13), as well as emails

from at least one student detailing her “frustration” with Plaintiff’s lack of communication and

lesson availability. Id. at p. 6.




7
  For example, Plaintiff suggests that he was evaluated off of a job description different from the description for the
job he actually held. (Doc. No. 31, p. 11). The only evidence Plaintiff appears to provide in support of this
contention are documents explaining the process by which tenured music faculty are reviewed. (Doc. No. 33-3).
However, Plaintiff fails to cite the documents or explain how his review process differed from the review process
outlined in the documents. (Doc. No. 31).

                                                           8

      Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 8 of 11
       Plaintiff does not dispute any of Defendant’s evidence establishing Plaintiff’s consistently

poor performance; he simply argues that Dr. Spano’s letter summarizing the poor performance

should have included Plaintiff’s successes as a professor, (Doc. No. 31, p. 7), which, in the context

of a wrongful discharge action, is irrelevant. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 279 (4th

Cir. 2000), cert. denied, 531 U.S. 875 (2000) (“[I]t is the perception of the decision maker which

is relevant, not the self-assessment of the plaintiff.” (internal quotation and citation omitted)).

Ultimately, Plaintiff is not “insulated from the consequences of . . . poor performance,” Ziskie v.

Mineta, 547 F.3d 220, 229 (4th Cir. 2008), and it was his poor performance, not any protected

conduct, that led to his downgraded performance rating and Written Reprimand.

       Defendant has met its burden in establishing a lack of genuine dispute as to whether

Plaintiff’s downgraded performance rating and Written Reprimand are adverse actions. Plaintiff

has not provided any evidence from which a reasonable jury could find in his favor. Plaintiff’s

downgraded performance rating and Written Reprimand have not resulted in his firing or

demotion, they have not resulted in a loss in pay, and they have not resulted in a significantly

different job assignment. Moreover—as Plaintiff points out—Plaintiff’s downgraded performance

rating and Written Reprimand were a direct result of an investigation that revealed Plaintiff’s

deficient work performance. There is no genuine dispute as to whether Plaintiff has suffered an

adverse employment action, an essential element of his retaliation claim. He has not, and

Defendant is entitled to summary judgment.

                   b. Causal Link

       Although the Court need not engage in extensive analysis as to causation, the Court finds

it nonetheless appropriate to address the evidence as to the last necessary element of Plaintiff’s

retaliation claim. According to the undisputed record evidence, Plaintiff engaged in protected



                                                 9

     Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 9 of 11
conduct on or around October 9, 2017, when he emailed Defendant’s Title XI coordinator

reporting on Mr. Grymes’ sexually and racially inappropriate behavior. (Doc. No. 33-4). The only

actions Plaintiff can point to as retaliatory occurred on May 30, 2019, when Plaintiff was provided

a “Letter of Reprimand,” and on August 30, 2019, when Plaintiff received his downgraded

performance rating. (Doc. No. 31, pp. 5-7; Doc. No. 33-1, pp. 41-48).

        Plaintiff asserts a causal connection exists between his protected activity in 2017 and the

alleged retaliation in 2019, attempting to establish a causal connection between two events that

occurred two years apart. Plaintiff’s assertion is unreasonable. Courts have found no causal

connection exists when as little as four months had passed between the protected activity and

retaliatory action. Huan Zhou v. Lowe’s Home Ctrs., LLC, No. 1:20-cv-370, 2021 WL 2666595,

at *8 (E.D. Va. June 29, 2021) (four months); Jones v. Dole Food Co., Inc., 827 F. Supp. 2d 532,

554 (W.D.N.C. 2011) (nine months); Booth v. Md., 337 F. App’x 301, 310 (4th Cir. 2009) (“[N]ine

months . . . is too remote to prove the causal connection alone.”). It stands to reason, then, that two

years is too remote to support a finding of causation, particularly when the decisionmaker was not

aware of the protected activity. Dowe v. Total Action Against Poverty, 145 F.3d 653, 657 (4th Cir.

1998) (“[T]he [decisionmaker’s] knowledge that the plaintiff engaged in a protected activity is

absolutely necessary to establish [causation].”). The decisionmaker here, Dr. Gray, attests he was

not aware of Plaintiff’s Title IX report in 2017, (Doc. No. 27-16, p. 2), and Plaintiff does not

dispute this.

        Plaintiff’s argument that the “no earlier opportunity to retaliate” exception to the causation

requirement applies is misplaced. The exception is more appropriate in a reinstatement case, see

Templeton v. First Tenn. Bank, N.A., 424 F. App’x 249, 251 (4th Cir. 2011) (explaining the “no

earlier opportunity to retaliate” exception), and Defendant had opportunity to take retaliatory



                                                  10

     Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 10 of 11
action against Plaintiff during Plaintiff’s Annual Performance Reviews in 2017 and 2018. (Doc.

No. 27-5, p. 14-65) (copies of Plaintiff’s annual reviews dating back to 2013).

         All of the undisputed evidence before the Court establishes Defendant had no retaliatory

animus when it issued Plaintiff a letter of reprimand and downgraded his performance rating in

2019. Roughly two years had elapsed between the protected activity and the allegedly adverse

actions, and Dr. Gray was not aware of the protected activity when he issued the Written

Reprimand and downgraded performance rating. It is accordingly implausible that the 2017 and

2019 events are causally connected. Thus, even if a reasonable jury could find in Plaintiff’s favor

as to the adverse action element, the same cannot be said for the causation element. Defendant is

entitled to summary judgment.

         IV.    CONCLUSION

         IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgement, (Doc.

No. 26), is GRANTED. Defendant’s Motion to Strike, (Doc. No. 34), is DENIED AS MOOT. The

Clerk is respectfully DIRECTED to enter a separate judgment in accordance with the terms of this

Order.

         IT IS SO ORDERED.

                                        Signed: August 31, 2021




                                                 11

     Case 3:20-cv-00172-FDW-DSC Document 41 Filed 08/31/21 Page 11 of 11
